Exhibit 10.20
TREDEGAR CORPORATION


NOTICE OF STOCK OPTION GRANT




You have been granted the following stock option by the Executive Compensation
Committee of the Board of Directors of Tredegar Corporation (“Tredegar”):


Name of Participant: «Name»


Date of Grant:   March 18, 2020


Number of Shares: «Options» Shares of Common Stock


Option Price:  $14.41 per share


Type of Grant:  Nonstatutory Stock Option


Vesting Schedule: You will vest in this Option with respect to all of the shares
of Common Stock subject to this Option on March 18, 2022, if you remain in the
continuous employ of Tredegar or an Affiliate from the Date of Grant until such
date. The attached Nonstatutory Stock Option Terms and Conditions provide for
accelerated vesting in certain circumstances
.
        
Expiration Date: March 18, 2027, unless terminated earlier in accordance with
the attached Nonstatutory Stock Option Terms and Conditions. Please note that
the event that most commonly triggers an early termination of your option is the
termination of employment with Tredegar. There are, however, other triggering
events, so be sure to review the attached Nonstatutory Stock Option Terms and
Conditions carefully.


Transferability: This Option is transferable by will or by the laws of descent
and distribution. This Option is also transferable in accordance with the
provisions of Section 6.05 of the Plan, but any such transferee may not
subsequently transfer this Option except by will or by the laws of descent and
distribution.


In addition to the foregoing terms, your stock option grant is subject to all of
the terms and conditions contained in the attached Nonstatutory Stock Option
Terms and Conditions which are incorporated in this Notice of Nonstatutory Stock
Option Grant by this reference.


Please acknowledge your acceptance of this stock option grant and the attached
Nonstatutory Stock Option Terms and Conditions by signing and returning one copy
of this Notice of



--------------------------------------------------------------------------------



Nonstatutory Stock Option Grant to Pat Thomas, Tredegar Corporation, 1100
Boulders Parkway, Richmond, Virginia, 23225.


              TREDEGAR CORPORATION
image011.jpg [image011.jpg]


By:_________________________________




              ____________________________________
              Participant
              Date: ______________________________




-2-


--------------------------------------------------------------------------------



TREDEGAR CORPORATION


NONSTATUTORY STOCK OPTION TERMS AND CONDITIONS


        THESE NONSTATUTORY STOCK OPTION TERMS AND CONDITIONS (“Terms and
Conditions”) effective as of the 18th day of March, 2020, govern the
nonstatutory stock option grant made by Tredegar Corporation, a Virginia
corporation (the “Company”), to the participant (the “Participant”) named in the
Notice of Stock Option Grant to which these Terms and Conditions are attached
(the “Grant Notice”), and are made in accordance with and subject to the
provisions of the Company’s 2018 Equity Incentive (the “Plan”). A copy of the
Plan has been made available to Participant. All terms used in these Terms and
Conditions that are defined in the Plan have the same meaning given them in the
Plan.


        1. Grant of Option. In accordance with the Plan, and effective as of the
Date of Grant specified in the Grant Notice (the “Date of Grant”), the Company
granted to Participant, subject to the terms and conditions of the Plan and
these Terms and Conditions, including paragraph 2(d), the right and option to
purchase from the Company all or part of the number of shares of Common Stock
specified in the Grant Notice (the “Option”) at the option price specified in
the Grant Notice (the “Option Price”). The shares of Common Stock that vest in
accordance with paragraph 2(b) are referred to as the “Vested Shares.” This
Option is not an “incentive stock option” under Section 422 of the Code. This
Option may be exercised in accordance with these Terms and Conditions.
“Exercising” this Option means purchasing all or part of the shares of Common
Stock specified in the Grant Notice at the Option Price.


        2. Terms and Conditions. This Option is subject to the following
additional terms and conditions:


        (a) Expiration Date. The Expiration Date of this Option shall be as
specified in the Grant Notice.


        (b) Vesting of Option. All of the shares that are subject to this Option
shall be Vested Shares if Participant remains in the continuous employ of the
Company or an Affiliate from the Date of Grant until the vesting date specified
in the Grant Notice. If not sooner Vested, all of the shares that are subject to
this Option shall be Vested Shares if Participant remains in the continuous
employ of the Company or an Affiliate until (i) the date of Participant’s death,
(ii) the date that Participant’s employment with the Company and its Affiliates
ends on account of Disability, (iii) with the consent of the Committee, the
Participant’s Normal Retirement or (iv) a Control Change Date. This Option may
be exercised with respect to the Vested Shares, in whole or in part, until the
earlier of the Expiration Date or the termination of Participant’s rights
hereunder pursuant to paragraph 4, 5, 6, 7, 8 or 9. A partial exercise of this
Option shall not affect Participant’s right to exercise this Option with respect
to the remaining Vested Shares, subject to the conditions of the Plan and these
Terms and Conditions.


-1-

--------------------------------------------------------------------------------



        (c) Method of Exercising and Payment for Shares. This Option must be
exercised by written notice delivered to the attention of the Company’s
Secretary at the Company’s principal office in Richmond, Virginia. The notice
shall indicate the number of Vested Shares as to which this Option is being then
exercised. The exercise date shall be (i) in the case of notice by mail or
nationally recognized courier, the date of postmark or (ii) in the case of
notice by any other means, the date of receipt by the Company’s Secretary. The
notice must be accompanied by payment of the Option Price in full, in cash or
cash equivalent acceptable to the Committee, by the surrender of shares of
Common Stock (either by actual surrender or by attestation of ownership) with an
aggregate Fair Market Value (determined as of the exercise date), that together
with any cash or cash equivalent paid to exercise the Option, is not less than
the Option Price for the number of shares of Common Stock for which the Option
is exercised or by a “net exercise” in accordance with the Plan.


        (d) Cash Settlement of Option. Upon receipt of Participant’s written
notice of exercise, the Committee, in its discretion and without the need for
Participant’s consent, may direct that the written notice of exercise shall be
treated as a written notice to exercise a SAR for the same number of Vested
Shares that Participant directed be exercised under this Option (the “Exercise
Shares”). In that event (i) within ten days of the written notice of exercise
the Company will pay Participant a single cash payment equal to the excess of
the aggregate Fair Market Value of the Exercise Shares on the exercise date over
the aggregate Option Price of the Exercise Shares; (ii) any amount that
Participant paid or tendered as payment of the Option Price will be returned to
Participant and (iii) the Option shall be cancelled with respect to the number
of Exercise Shares.


        3. Termination Before Vesting. This Option shall automatically expire
and be of no force or effect on the date that Participant’s employment with the
Company and its Affiliates ends with respect to the shares that are subject to
this Option that have not become Vested Shares in accordance with paragraph 2(b)
on or before the date such employment ends. With respect to the shares that are
subject to this Option that have become Vested Shares in accordance with
paragraph 2(b) on or before the date that Participant’s employment with the
Company and its Affiliates ends, this Option may be exercised until the earlier
of the Expiration Date or the termination of Participant’s rights hereunder
pursuant to paragraph 4, 5, 6, 7, 8 or 9.


        4. Termination Generally. If Participant’s employment with the Company
and its Affiliates ends on or after this Option has become vested in accordance
with paragraph 2(b), Participant may exercise this Option for all or part of the
Vested Shares that remain subject to this Option until the earlier of (i) the
Expiration Date or (ii) the date that is three months after the date of
termination of Participant’s employment with the Company and its Affiliates. If
the preceding sentence applies to Participant and Participant dies after
Participant’s employment with the Company ends but before the termination of
Participant’s rights under the preceding sentence, Participant’s Beneficiary may
exercise this Option for all or part of the Vested Shares that remain subject to
this Option until the earlier of (i) the Expiration Date or (ii) the date that
is three months after the date of termination of Participant’s employment with
the Company and its Affiliates. This paragraph shall not apply if Participant’s
employment ends on account of
-2-

--------------------------------------------------------------------------------



Participant’s Normal Retirement, Early Retirement, death or Disability as
provided in paragraphs 5, 6, 7 and 8, respectively.


        5. Normal Retirement. If Participant remains in the continuous employ of
the Company or an Affiliate from the Date of Grant until the date of
Participant’s Normal Retirement, Participant may exercise this Option for all or
part of the Vested Shares that remain subject to this Option until the
Expiration Date. If the preceding sentence applies to Participant and
Participant dies before the termination of Participant’s rights under the
preceding sentence, Participant’s Beneficiary may exercise this Option for all
or part of the Vested Shares that remain subject to this Option until the
earlier of (i) the Expiration Date and (ii) the ninetieth day after
Participant’s death.


        6. Early Retirement. If Participant (i) remains in the continuous employ
of the Company or an Affiliate from the Date of Grant until Participant’s Early
Retirement and (ii) such Early Retirement becomes effective on or after the
first anniversary of the Date of Grant, Participant may exercise this Option for
all or part of the Vested Shares that remain subject to this Option in
accordance with paragraph 2 above until the Expiration Date. If the preceding
sentence applies to Participant and Participant dies before the termination of
Participant’s rights under the preceding sentence, Participant’s Beneficiary may
exercise this Option for all or part of the Vested Shares that remain subject to
this Option until the earlier of (i) the Expiration Date and (ii) the ninetieth
day after Participant’s death.


        7. Termination on Account of Death. If Participant remains in the
continuous employ of the Company or an Affiliate from the Date of Grant until
Participant’s death, Participant’s Beneficiary may exercise this Option for all
or part of the Vested Shares that remain subject to this Option until the
earlier of (i) the Expiration Date or (ii) the first anniversary of the date of
Participant’s death.


        8. Termination on Account of Disability. If Participant remains in the
continuous employ of the Company or an Affiliate from the Date of Grant until
the date Participant’s employment with the Company and its Affiliates ends on
account of Disability, Participant may exercise this Option for all or part of
the Vested Shares that remain subject to this Option until the earlier of (i)
the Expiration Date or (ii) the first anniversary of the date of Participant’s
termination of employment on account of Disability. If the preceding sentence
applies to Participant and Participant dies before the termination of
Participant’s rights under the preceding sentence, Participant’s Beneficiary may
exercise this Option until the earlier of (i) the Expiration Date or (ii) the
first anniversary of the date of Participant’s termination of employment on
account of Disability. For purposes of this Agreement, a termination of
employment shall be on account of Disability if Participant’s employment with
the Company and its Affiliates ends because Participant is permanently and
totally disabled within the meaning of Section 22(e)(3) of the Code.


        9. Cancellation or Substitution. Notwithstanding any other provision of
this Agreement, upon a Change in Control the Company, in its discretion, may (i)
cancel this Option in exchange for a cash payment equal to the excess of the
Fair Market Value on the Control
-3-

--------------------------------------------------------------------------------



Change Date over the Option Price multiplied by the number of shares of Common
Stock for which this Option remains unexercised on the Control Change Date or
(ii) provide that this Option shall be assumed by, or replaced with a substitute
option granted by, the Company’s successor in the manner described in Section
424 of the Code.


        10. Participant’s Misconduct. Notwithstanding any other provision in
these Terms and Conditions to the contrary, this Option may not be exercised
after Participant’s termination of employment with the Company and its
Affiliates if during such employment or thereafter, Participant has engaged in
actions or conduct that are harmful or in any way contrary to the best interests
of the Company or an Affiliate.


        11. Recoupment Policy. Participant acknowledges and agrees that the
grant of this Option and the Participant’s rights under this Option are subject
to the terms and provisions of the Company’s Executive Incentive-Based
Compensation Recoupment Policy as in effect on the Date of Grant (the “Policy”).
Participant also agrees that, notwithstanding any other provision of this
Agreement, the Company is entitled to recover from the Participant all or part
of any benefits or compensation received in connection with this Option (net of
any income or employment taxes paid by the Participant on account of the
exercise of the Option or the sale of Common Stock acquired under the Option,
after giving effect to any tax benefit available to the Participant on account
of the recoupment), that are subject to recoupment under the Policy. Participant
acknowledges that a copy of the Policy has been made available to the
Participant.


        12. Withholding. Participant shall pay the Company any amount of taxes
as may be necessary in the opinion of the Company to satisfy tax withholding
required under the laws of any country, state, province, city or other
jurisdiction, including but not limited to income taxes, capital gains taxes,
transfer taxes and social security contributions. In lieu thereof, the Company
shall have the right to retain, from the shares of Common Stock to be issued
upon exercise of the Option, the number of shares of Common Stock whose Fair
Market Value equals the minimum amount required to be withheld. In any event,
the Company shall have the right to deduct from all amounts paid to Participant
in cash (whether paid under paragraph 2(d) or otherwise), any taxes required to
be withheld.


        13. Definitions. The following definitions shall apply to these Terms
and Conditions:


(a) Beneficiary means Participant’s estate or the person or persons or entity or
entities to whom Participant’s rights under this Option pass by will or the laws
of descent and distribution.


        (b) Early Retirement means the voluntary separation by Participant from
the employment with the Company or an Affiliate on or after the date Participant
has attained age fifty-five and has ten years of service with the Company or an
Affiliate but before the date Participant has reached age sixty-five.


-4-

--------------------------------------------------------------------------------



        (c) Normal Retirement means the voluntary separation by Participant from
the employment with the Company or an Affiliate on or after the date Participant
has reached age sixty-five.


        14. Fractional Shares. Fractional shares shall not be issuable
hereunder, and when any provision hereof may entitle Participant to a fractional
share such fraction shall be disregarded.


        15. No Right to Continued Employment. This Option does not give
Participant any right with respect to continuance of employment by the Company
or an Affiliate, nor shall it interfere in any way with the right of the Company
or an Affiliate to terminate his or her employment at any time.


        16. Change in Capital Structure. The terms of this Option shall be
adjusted as the Committee determines is equitably required in the event the
Company effects one or more stock dividends, special cash dividends, stock
split-ups subdivisions or consolidations of shares, other similar changes in
capitalization or such other events as are described in the Plan.


        17. Governing Law. These Terms and Conditions and the Grant Notice shall
be governed by the laws of the Commonwealth of Virginia.


        18. Conflicts. In the event of any conflict between the provisions of
the Plan as in effect on the Date of Grant and the provisions of these Terms and
Conditions or the Grant Notice, the provisions of the Plan shall govern. All
references herein to the Plan shall mean the plan as in effect on the Date of
Grant.


        19. Participant Bound by Plan. Participant hereby acknowledges that a
copy of the Plan has been made available to him or her and agrees to be bound by
all the terms and provisions of the Plan.


        20. Binding Effect. Subject to the limitations stated above and in the
Plan, these Terms and Conditions and the Grant Notice shall be binding upon
Participant and his or her successors in interest and the successors of the
Company.


        21. Effectiveness. These Terms and Conditions and the Grant Notice shall
be of no force or effect and no option shall be granted unless Participant is an
employee of the Company or an Affiliate on the Date of Grant.




-5-